DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2020/0042364 A1), hereinafter “Kumar”, and in view of Tummala (US 10,296,255 B1) hereinafter “Tummala”.

As per claim 1, Kumar teaches an apparatus comprising a processor with programed instructions to:
“maintain federation membership information of a federation of clusters sharing a single namespace, the federation including (a) a first cluster of host machines providing compute, storage and network resources and (b) a second cluster of host machines providing compute, storage, and network resource” at [0009]-0010], [0033]-[0034];
(Kumar teaches multiple clusters, each hosting services, are managed as if they were one. This is referred to as cluster federation. Different clusters of a federation of cluster may be part of different cloud service platform. For instance, a first cluster in a private cloud and a second cluster in a public cloud are managed together as cluster federation)
“manage moving, migrating, replicating, copying, or cloning the compute and storage resources of the first cluster and the second cluster” at [0059]-[0066];
(Kumar teaches the Federation cluster table (table 2) includes processor consumption (i.e., “compute resources”) and Memory consumption (i.e., “storage resources”) for each of the cluster in the federation. Kumar also teaches at Table 1 each service in a cluster is associated with processor consumption and memory consumption of the resources. The information in the tables are used to manage moving, migrating, replicating, copying or cloning the compute and storage resource, such as moving a first service with processor consumption P11 and Memory consumption M11 from the second cluster to the first cluster) 
“receive a request to process storage data using a compute application” at [0013], [0029]-[0032];
(Kumar teaches the first service may include a first pod to handle a subset of service requests received by the first service)
“determining that a second location of the compute application is in a first compute resource of the second cluster” at [0013], [0038]
(Kumar teaches determining that the first service hosted in a first pod of the second cluster)
“determining whether the first cluster includes a second compute resource that is compatible with the compute application” at [0013]-0015], [0036];
(Kumar teaches determining based on a resource utilization of the first cluster, whether the first cluster of computing nodes can host an additional service hosted in a cluster different from the first cluster)
respectively, either: based on a first compatibility determination, migrate the compute application from the first compute resource to the second compute resource” at [0013]-[0015], [0037]-[0039];
(Kumar teaches a selector for the first pod may be changed from the second cluster to the first cluster. The selector for the first pod is indicative of a cluster in which the first pod is to be hosted. The change of the selector facilitates the movement of the first pod from the second cluster to the first cluster)
Kumar does not teach “determining that a first location of the storage data is in a first storage resource in the first cluster”, “based on a second compatibility determination, replicate the storage data from the first storage resource to a second storage resource in the second cluster” as claimed. However, Tummala teaches at Col. 15 line 40 to Col. 16 line 65 and Figs. 7-8 a method for performing data migration from a source node to a target node including the step of: 
“determining that a first location of the storage data is in a first storage resource in the first cluster” at Col. 15 line 40 to Col. 16 line 65 and Figs. 7-8;
(Tummala teaches determining that the application data 414a is stored at storage device 414 of the source data storage system 410)
“based on a second compatibility determination, replicate the storage data from the first storage resource to a second storage resource in the second cluster” at Col. 15 line 40 to Col. 16 line 65 and Figs. 7-8;
(Tummala teaches the Application 1 602 is executing on another system such as target data storage system 420 while having data stored on the source data storage system 410. The state of the systems in the example 600 is that the copy of the application data 414a of the source data storage system 410 is not exposed or accessible to the application 1 602 directly through the source data storage 410. In other words, the application 602 is not able to issue I/Os to the copy of the application data 414a by sending such I/Os directly to the source data storage system 410 (i.e., “a second compatibility determination.) Tummala then teaches the step of migrating the application data 414a from the source data storage system 410 to the target data storage system 420, where the Application 1 602 is hosted) 
Thus, it would have been obvious to one of ordinary skill in the art to combine Tummala with Kumar’s teaching by moving the data closer to the application in order to reduce I/O latency, as suggested by Tummala at Col. 15 line 40 to Col. 16 line 65.

As per claim 2, Kumar and Tummala teach the apparatus of claim 1 discussed above. Kumar also teaches: wherein “the first compatibility determination includes that the second compute resource is compatible with the compute application” at [0013]-[0015], [0036].

As per claim 3, Kumar and Tummala teach the apparatus the apparatus of claim 1 discussed above. Tummala also teaches “the second compatibility determination includes that the second compute resource is not compatible with the compute application” Col. 15 line 40 to Col. 16 line 65.

As per claim 4, Kumar and Tummala teach the apparatus of claim 1 discussed above. Kumar also teaches “one of the first and second cluster is a private cluster, and the other of the first and second cluster is a public cluster” at [0009].

As per claim 5, Kumar and Tummala teach the apparatus of claim 1 discussed above. Kumar also teaches “the first location is exposed through a first API and the second location is exposed through a second API” at [0081]-[0084].

As per claim 7, Kumar and Tummala teach the apparatus of claim 1, wherein “the first storage resource and the second storage resource belong to a distributed object store” at Col. 15 line 40 to Col. 16 line 65.

Claims 8-12, 14-19, 21 recite similar limitations as in claims 1-5, 7 and are therefore rejected by the same reasons. 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Tummala, as applied to claims 1-5, 7-12, 14-19, 21 above, and further in view of Gill et al. (US 2019/0324874 A1), hereinafter “Gill”. 

As per claim 22, Kumar and Tummala teach the apparatus of claim 1 discussed above. Tummala also teaches: 
“send a second request 
(Tummala teaches the data migration engine 620a send a request S37 to the data migration engine 610a to determine the location of the application 1 data in the source data storage system 410 using the mapper 610b)
“send a third request 
(Tummala teaches the load balancing may determine that the source data storage system 410 is overloaded as compared to the target data storage system 420. In response, processing may be performed to more evenly distribute the workload between 410 and 420 by migrating an application from the sources data storage system 410 to the target data storage system 420) 
Kumar-Tummala does not explicitly teach the request is sent to “a controller virtual machine (CVM)” as claimed. However, Gill teaches a method for dynamically allocation of compute resources in a plurality of clusters of virtual machines, wherein in each cluster include a Controller VM to provide resource management and services for the user VMs at [0046]-[0058] and Figs. 3-4. Thus, it would have been obvious to one of ordinary skill in the art  to combine Gill with Kumar’s system in order to provide a dedicate virtual machine to control and manage any type of storage device, including local storage, cloud storage, and network storage, as suggested by Gill at [0050].
Claim 23 recites similar limitations as in claim 22 and is therefore rejected by the same reasons. 




Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that “Tummala does not disclose, suggest or teach that “based on a second compatibility determination, replicate the storage data from the first storage resource to a second storage resource in the second cluster” as claimed. In fact, not compatibility determination is made by Tummala”. On the contrary, Tummala teaches at Col. 15 line 40 to Col. 16 line 65 and Figs. 7-8 the Application 1 602 is executing on another system such as target data storage system 420 while having data stored on the source data storage system 410. The state of the systems in the example 600 is that the copy of the application data 414a of the source data storage system 410 is not exposed or accessible to the application 1 602 directly through the source data storage 410 (i.e., “a second compatibility determination.) Tummala then teaches the step of migrating the application data 414a from the source data storage system 410 to the target data storage system 420, where the Application 1 602 is hosted, so that the data is directly accessible to the application 1 602.

    PNG
    media_image1.png
    624
    739
    media_image1.png
    Greyscale


Applicant further argued that “Kumar does not disclose, teach, or suggest “managing moving, migrating, replicating, copying, or cloning the compute and storage resources of the first cluster and the second cluster,” as recited in claim 1”. On the contrary, Kumar teaches at [0059]-[0066] the steps of managing moving, migrating the compute and storage resources of the first cluster and the second cluster. Particularly, Kumar teaches at Table 2 the Federation cluster table includes processor consumption (i.e., “compute resources”) and Memory consumption (i.e., “storage resources”) for each of the cluster in the federation. Kumar also teaches at Table 1 the processor consumption and memory consumption for each service in the cluster. The information in the tables are used to manage moving, migrating, replicating, copying or cloning the compute and storage resource, such as moving a first service with processor consumption P11 and Memory consumption M11 from the second cluster to the first cluster. Furthermore, Tummala also teaches at Col. 15 line 40 to Col. 16 line 65 and Figs. 7-8 a system which manage moving, migrating, replicating, copying, or cloning application (i.e., “compute resource”) and application data (i.e., “storage resource”) between the clusters.

	In light of the foregoing arguments, the 35 U.S.C 10a rejection are hereby sustained.

Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 9, 2022